Opinion by
Walker, R. S., P. J.
§ 1079. Exempt property; implement of husbandry; reaper and mower. The court cannot judicially know what, of the various species and kinds of implements and machines that may exist, are properly embraced under the description given by the statute, viz., “implements •of husbandry.” It is a matter of evidence to show whether or not a given apparatus, tool or machine, is of the quality and character contemplated and intended to be embraced under the law. This question is one not of law for the court to decide, but is one of fact to be submitted to the jury under appropriate instructions from the court. In this case the property claimed as an implement of husbandry, and therefore exempt to the claimant, he being the head of a family, and by occupation a farmer, was a machine known as a reaper and mower, and the *610judgment of the court below, adjudging that the machine-was exempt from forced sale, was held to be supported by the evidence, and was
June 8, 1881.
Affirmed.
Note.— Compare this section -with § 672, ante.